Title: From Thomas Jefferson to Abraham Baldwin, 1 May 1802
From: Jefferson, Thomas
To: Baldwin, Abraham


            Dear Sir
              Washington. May 1. 1802.
            A mr Putnam of Georgia was lately appointed to the command of a revenue cutter on the recommendation of yourself, Genl. Jackson & mr Milledge; and I trust on good grounds. the Washington Federalist however of Apr. 30. charges him with having been tried and convicted of having stolen a gold watch. a charge so specific brought forward in the public papers, I have always supposed sufficient to make it the duty of the Executive to enquire into it. it becomes necessary therefore for mr Putnam to justify himself if innocent: and as we do not hold courts of enquiry, the only way would be by bringing the question before a jury by way of action against the three editors Caldwell, Kirkland & Rind. may I ask from your friendship to apprize mr Putnam that we shall expect to hear from him on this subject? Accept assurances of my high consideration & esteem.
            Th: Jefferson
          